DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claimed filed January 30, 2019.  
Claims 1 – 18 are presented for examination. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 9 are drawn to: A method for delivering a package, the method comprising: loading a product onto a unmanned aerial vehicle (UAV); launching the UAV and navigating the UAV to a delivery location; communicating to a mobile device of a consumer at the delivery location the product loaded into the UAV; preventing interception of the package by a third party; and delivering the product to the consumer after the consumer purchases the product with the mobile device; wherein the product is selected based on a prediction of high demand products for the delivery location, and wherein delivering the product comprises sensing the consumer is in a receiving position and then lowering the product to the consumer.  The limitations of the method of claim 1 are classified in G06Q 10/083.
II. Claims 9 – 18 are drawn to: A method for delivering a package, the method comprising: loading a first product and a second product onto a unmanned aerial vehicle (UAV); navigating the UAV to a first delivery location; communicating to a consumer at the first delivery location that delivery of the first product is imminent; preventing interception of the first product by a third party; delivering the first product to the consumer; navigating the UAV to a second delivery location; communicating to one or more second consumers that the second product is available for purchase; and delivering the second product to one of the one or more second consumer at the second delivery location after purchase of the second product by the one of the  classified in G06Q 10/047.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods for delivering items to consumers using unmanned aerial vehicles. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Furthermore, the inventions I and II as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I is drawn to a method for delivering an item to a consumer wherein the delivering the product comprises sensing the consumer is in a receiving position and then lowering the product to the consumer.  Invention II is drawn to a method for delivering a first item to a first consumer and second items to one or more second consumers based on the optimized profitability of the UAV and the probable value of purchase and delivery of the second item.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628